 In the Matter of E. H. FERREE COMPANY, EMPLOYERandFERREEEMPLOYEES' INDEPENDENT UNION, PETITIONERCase No. 3-RC-2.-Decided April N2, 1948Mr. Frederic R. Twelvetrees,of Buffalo, N. Y., for the Employer.Mr. J. Carl Fogle,of Lockport, N. Y., for the Petitioner.Mr. David Diamond,of Buffalo, N. Y., for the Intervenor.DECISIONANDDIRECTION OF ELECTIONUpon an amended petition duly filed, hearing in this case was heldat Lockport, New York, on January 21, 1948, before V. Lee McMahon,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard 1 makes the following:FINDINGS OF FACT1.THE BUSINESS OF TIIE EMPLOYERE. H. Ferree Company,2 a New York corporation, is engaged in themanufacture of men's and women's billfolds, key cases, and othersmall leather goods at its plant in Lockport, New York.The Em-ployer annually purchases raw materials valued in excess of $150,000,approximately 30 percent of which represents shipments from outsidethe State of New York. The Employer annually sells finishedproducts valued at more than $335,000, of which approximately 50percent represents shipments to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.1Pursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-man panel consistingof the undersigned Board Members[Houston,Murdock,and Gray].2The name of the Employer appears as amended at the hearing.77 N. L. R. B., No 38.283 284DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDThe Petitioner is an unaffiliated labor organization 3 claiming torepresent employees of the Employer.United Automobile, Aircraft and Agricultural Implement Workersof America, Local 686, herein called the Intervenor, is a labor organi-zation afiliated with the Congress of Industrial Organizations, claim-ing to represent employees of the Employer.III.TILE QUESTION CONCERNING REPRESENTATIONSince 1942, when it won a consent election, the Intervenor has beenthe contractual bargaining representative of the employees here in-volved.The last contract provided for an initial 16-month periodending November 1, 1947,-and for its renewal annually thereafter inthe absence of 30 days' notice in writing of a desire to amend or termi-nate; and in the event that timely notice was given during 1947 andthe parties failed to reach agreement within 30 days after November1, 1947, the contract would then terminate.On August 10, 1947, thePetitioner requested recognition as the exclusive bargaining agentof these employees.The Employer refused because of its contractwith the Intervenor.Thereafter, on August 29, 1947, the Employergave notice of its desire to terminate the contract in accordance withits terms, and, as already noted, the Employer and the Intervenor didnot enter into any further agreement.On September 5, 1947, thePetitioner filed its petition herein.The 1946 contract was not urged as a bar at the hearing, and it isclear that the contract has been effectively terminated.Consequently,it cannot prevent an election at this time.We find, therefore, that a question affecting commerce exists con-cerning the representation of employees of the Employer, within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.IT.THE APPROPRIATE UNITWe find, in agreement with the parties, that all employees of theEmployer excluding office and clerical personnel, shipping clerks,guards, professional employees, executives, and all or any other super-visors, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.3At thehearing,the Intervenormoved that the petitionbe dismissed on the ground thatthe Petitioner is not a labor organization within the meaning ofthe Act.The recorddisclosesthat thePetitioner has a constitution and bylaws which, contrary to the Inter-venor's contention,were adopted at a regular membership meetingThe record showsfurther thatthe Petitioner is organized in part,at least,to represent the employees of theEmployer in matters which are customarily the subject of collective bargainingWetherefore find that the Petitioner is a labor organization within the meaning of Section 2(5) of the Act.Accordingly,the motion to dismiss is denied E.H. FERREECOMPANYV.TIIE DETERMINATION OF REPRESENTATIVES285We shall direct that the question concerning representation whichexists be resolved by an election by secret ballot, subject to the limita-tions and additions set forth in the Direction.The recently expired contract between the Employer and theIntervenor provided that laid-off employees should retain their sen-iority for 2 years and that they should also have preferred status incase,of rehiring during that period.The parties apparently agreethat such employees are temporarily laid off and should be permittedto vote.Under these circumstances, we shall adopt the agreementof the parties and permit individuals in this category to vote in theelection hereinafter directed, with the proviso that those among themwho have refused an offer of reemployment by the Employer, or whohave obtained permanent employment elsewhere, shall not be entitledto vote.DIRECTION OF ELECTION 4As part of the investigation to ascertain representatives for thepurposes of collective bargaining with E. H. Ferree Company, Lock-port, New York, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Di-rector for the Third Region, and subject to Sections 203.61 and 203.62,of National Labor Relations Board Rules and Regulations-Series5, and to our determination in Section V, above, among the employeesin the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the election and also excluding employees on strike whoare not entitled to reinstatement, to determine whether they desireto be represented by Ferree Employees' Independent Union or byUnited Automobile, Aircraft and Agricultural Implement Workersof America, Local 686, C. I. 0., for the purposes of collective bargain-ing, or by neither.Any participant in the election directed herein may, upon its prompt request to, andapproval thereof by,the Regional Director, have its name removed from the ballot.